Woods, J.
-The 209th chapter of the Revised Statutes was provided for the relief of landlords against their tenants, and is applicable only where the relation of landlord and tenant exists, or, rather, having existed, has been dissolved by the expiration of the term, or by some act or omission of the parties.
By the process which the statute furnishes, the title to the land cannot be drawn in question, the only inquiries being, Did the relation of landlord and tenant ever exist between the parties ? and has the right of the tenant, acquired by that relation, been lost ? The plaintiff’ in this process, never prevails but upon the determination of both these questions in the affirmative. Such was the decision in Leavitt v. Wallace, 12 N. H. 439, under the act of *274July 1,1831, for which the chapter of the Revised Statutes referred to is a substitute.
The claim of the defendant in this ease was adverse to the title of the plaintiff. When Thurston conveyed or undertook to convey to Moulton, under whom the plaintiff claims, Nute was in open and visible possession of the premises, claiming an estate in the same. Of the validity of that claim we cannot inquire under this process, so long as the plaintiff does not offer to show that it was in perfect harmony with the estate conveyed by Thurston to Moulton, and in subordination to the title so conveyed; and that it has since expired by its own limitation, or has been forfeited by the default of the tenant.
Nothing of the kind is made to appear, but, in most particulars, the very reverse. The possession and claim of the defendant were adverse to the estate made by the conveyance; and if it were otherwise, and the estate conveyed could be deemed to be a mere remainder, subject to the lease, it does not appear that the lease has expired, or that it has been forfeited by the tenant.
In short, the plaintiff does not show that the defendant was ever a tenant of his. And whether there is any privity between Thurston and this plaintiff which should, in any event, entitle him to enter the premises upon the expiration or forfeiture of the lease, is not raised by the case. The plaintiff must, therefore, become nonsuit.

Plaintiff nonsuit.